Citation Nr: 0011223	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of bilateral hearing loss disability, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1961 to June 
1965.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which might be considered exceptional or unusual.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



FINDING OF FACT

The appellant's bilateral hearing loss disability has been 
shown to be productive of no more than Level II hearing in 
the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.85, 4.86, 4.87 and Diagnostic Code 6100 (1998 and 
Amendment 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a February 1998 rating decision wherein 
the RO denied service connection for a right hearing loss 
disability and granted service connection for a left hearing 
loss disability, which was assigned a noncompensable 
evaluation.  The Board considered an appeal and in October 
1999 granted service connection for right hearing loss 
disability.  The appellant had submitted a Notice of 
Disagreement on the assigned evaluation for the left hearing 
loss disability and the issue was remanded for the RO to 
issue a Statement of the Case.  In October 1999, the RO 
issued a Statement of the Case as to the evaluation for 
bilateral hearing loss disability, and confirmed and 
continued a noncompensable evaluation.  The appellant 
submitted a VA Form 21-4138: Statement in Support of Claim 
which was accepted by the RO as perfecting his appeal to the 
Board.  Accordingly, the issue before the Board is an 
evaluation of bilateral hearing loss disability which is 
currently evaluated as noncompensably disabling.

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as entitlement to a compensable 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any of the issues 
and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  Fenderson v. Brown, 12 Vet. 
App. 119 (1999).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  VA audiology examinations were conducted in January 
1998 and in December 1999.  In January 2000, the appellant 
responded to the December 1999 Supplemental Statement of the 
Case which confirmed and continued the noncompensable 
evaluation for bilateral hearing loss disability.  The 
appellant indicated that he was going to a doctor of his own 
choosing.  He indicated that he would advise the RO of the 
results and to continue his appeal.  He advised that he had 
not stated his case completely until he had the proper 
evidence that he, in fact, had a hearing impairment.  In 
March 2000, the veteran contacted the RO by telephone, and 
indicated he wanted another audiological examination 
conducted by a different VA physician.  He stated that the 
examiner in 1999 was unprofessional.  The appellant was not 
provided with another VA examination.  The Board finds that 
the duty to assist had been met.  The appellant was provided 
with two VA audiologic examinations as a result of his claim 
and appeal.  The Board finds no indication of error in the 
December 1999 examination report.  Other than to complain 
about the professionalism of the examiner, the appellant has 
not identified any error in the audiologic examination.  The 
evidence confirms that the appellant has a hearing loss, as 
he has contended and for which he is service connected.  
Accordingly, the Board will not remand this claim for another 
VA examination.  The appellant was at liberty to furnish 
private medical evidence.  Although he indicated he would do 
so in January 2000, he had not done so as of March 2000 or as 
of the date of this decision.  His request for another VA 
examination in March leads the Board to the conclusion that 
he would not be submitting private medical evidence.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board notes that the particular regulations governing 
hearing loss disabilities were amended in May 1999.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  Although 
the Diagnostic Code provisions have changed, the general 
method for evaluating hearing loss disability have not 
changed except for the provisions of 38 C.F.R. § 4.86 (1999).  
The Board has reviewed those criteria and determined that 
this appellant does not meet them.  In sum, in this case, the 
regulatory change has no effect on the outcome of the case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Code 6100 (1999).

The appellant contended that the hearing in his right ear is 
far worse than in his left.  He does, in fact, have a hearing 
impairment.  The audiology results from 1998 are too old to 
accurately reflect the level of hearing loss he has today.

On the authorized audiological evaluation in January 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
25
50
55
LEFT
X
20
25
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
Mild to moderately severe sensorineural hearing loss was 
diagnosed bilaterally.

On the authorized audiological evaluation in December 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
30
50
55
LEFT
X
35
25
60
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
Puretone audiometry had revealed a mild to severe sensory 
neurological hearing loss in the left ear, and a mild to 
profound sensory neurological hearing loss in the right ear.

The findings of the most recent VA audiological evaluations 
convey that the appellant exhibited Level II hearing loss in 
the right ear and Level II hearing loss in the left ear.  38 
C.F.R. § 4.85, Table VI (1999).  Such findings do not warrant 
the assignment of a compensable evaluation under the 
provisions of 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 
and Diagnostic Code 6100 (1999).  The Court has clarified 
that the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board has also 
reviewed the 1998 test results.  The results indicated Level 
I disability in each ear, which is also a noncompensable 
disability.  

The Board has considered the appellant's contentions, and 
does not dispute that the appellant has a hearing impairment.  
VA has recognized a hearing loss disability in both ears by 
the grant of service connection.  The evidence further 
demonstrates that his hearing impairment has worsened between 
January 1998 and December 1999 and that his right hearing 
loss disability is worse than his left, as he has contended.  
However, there is a lack of competent evidence in the form of 
audiological findings that the hearing loss disability rises 
to a level warranting compensation.  Compensation for hearing 
loss disability is governed by regulation, and the competent 
evidence of record does not place the appellant's hearing 
loss disability within the compensable range for bilateral 
hearing loss disability.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

